EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Templeton on 14 April 2021.
The application has been amended as follows: 
	IN THE CLAIMS


	In claim 1, 2nd from last line, “a splined coupling” has been replaced with -- the splined coupling --.
	In claim 5, line 1, “claim 1” has been replaced with -- claim 1 --.
	In claim 12, line 3, the phrase “of the attachment assembly” has been deleted.
	In claim 13, line 1, “boundary layer ingestion fan” has been replaced with -- boundary layer ingestion system --.
	In claim 13, line 2, “boundary layer ingestion fan” has been replaced with -- boundary layer ingestion system --.
	In claim 13, line 3, “boundary layer ingestion fan” has been replaced with -- boundary layer ingestion system --.
In claim 13, line 9, “power gearbox, the drive shaft;” has been replaced with --power gearbox and the drive shaft; --.
 -- boundary layer ingestion system --.
In claim 19, line 1, (first occurrence) “boundary layer ingestion fan” has been replaced with -- boundary layer ingestion system --.
In claim 19, lines 1-2, (second occurrence) “boundary layer ingestion fan” has been replaced with -- boundary layer ingestion system --.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780.  The examiner can normally be reached on Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KENNETH J HANSEN/Primary Examiner, Art Unit 3746